                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )      Case No. 17-03009-01-CR-S-BP
                                             )
KENNETH GARNER,                              )
                                             )
                      Defendant.             )

      ORDER AND OPINION (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION AND (2) DENYING DEFENDANT’S MOTION TO DISMISS
                              COUNTS I AND III

        Defendant was charged in a Second Superseding Indictment with two counts (Counts I

and III) of being an unlawful user of controlled substances in possession of firearms in violation

of 18 U.S.C. § 922(g)(3) and one count (Count II) of possessing marijuana with intent to

distribute. (Doc. 56.) The Second Superseding Indictment includes forfeiture allegations.

        Defendant filed a Motion to Dismiss, seeking dismissal of Counts I and III. (Doc. 50.)

He argues that the term “unlawful user” is unconstitutionally vague on its face and thus violates

the Fifth Amendment’s Due Process Clause. The Honorable David P. Rush, United States

Magistrate Judge for this District, issued a Report recommending that the Motion to Dismiss be

denied. (Doc. 61.)    Defendant objects to Judge Rush’s Report and Recommendation (“the

Report”), contending that prior Eighth Circuit decisions rejecting his argument are no longer

valid. The Government has not responded to the Objection, and the time for doing so has passed.

Local Rule 74.1(b)(2). The Court has conducted a de novo review as required by 28 U.S.C. §

636(b)(1). Having conducted this review, the Court adopts the Report as the Order of the Court

and denies the Motion to Dismiss.
       This Order is intended to summarize and supplement the Report’s analysis. The Eighth

Circuit has held that while a vagueness challenge to §922(g)(3) need not establish that the statute

“is vague in all its applications, our case law still requires [that the defendant] show that the

statute is vague as applied to his particular conduct.” United States v. Bramer, 832 F.3d 908, 909

(8th Cir. 2016) (per curiam). In reaching this decision, the Court of Appeals acknowledged the

Supreme Court’s then-recent decision in United States v. Johnson, 135 S. Ct. 2551 (2015), but

held that Johnson did not dictate a different result. Bramer, 832 F.3d at 909.

       Defendant argues that the Eighth Circuit misinterpreted Johnson, and that subsequent

Supreme Court decisions – Sessions v. Dimaya, 138 S. Ct. 1204 (2018) and Rehaif v. United

States, 139 S. Ct. 2191 (2019) – confirm the Eighth Circuit’s misinterpretation. But obviously

this Court is not empowered to declare that Bramer misinterpreted Johnson, and neither Dimaya

or Rehaif are so clear that this court is justified in declaring that Bramer has been overruled by

the Supreme Court’s subsequent decisions. Dimaya applied Johnson to a different statute but did

not purport to expand Johnson’s discussion of the void for vagueness doctrine. As stated,

Bramer took Johnson into account, so given that Dimaya did not alter the analysis the Court

cannot conclude that Dimaya clearly establishes that Bramer’s interpretation of Johnson was

incorrect. With respect to Rehaif, Defendant does not contend that anything in that case bears on

the issue presently before the Court. Instead, he argues that cases from other circuits holding that

§ 922(g)(3) is not unconstitutionally vague have been vacated and remanded for reconsideration

in light of Rehaif. But this act by the Supreme Court does not mean that those decisions were

wrong – particularly since Rehaif does not involve a vagueness argument.




                                                 2
       The Court concludes that it is presently bound by Bramer. Therefore, Defendant’s

objections to the Report are overruled, the Report is adopted as the Order of the Court, and the

Motion to Dismiss is denied.


IT IS SO ORDERED.




                                                   /s/ Beth Phillips
                                                   BETH PHILLIPS, CHIEF JUDGE
DATE: January 8, 2020                              UNITED STATES DISTRICT COURT




                                               3
